DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 3 August 2021 has been entered.
Claims 2 and 13-25 have been cancelled.  Claims 26 -34 are new.  Claims 31-34 are withdrawn.  Claims 1 and 26-30 are pending examination.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation:  “[a]composition comprising: a solubility enhancing aqueous composition comprising sulfate ions, alone or in combination with bisulfate ions, having ; and hydrogen ions in a concentration from about 17.38 mols per liter to about 21.68 moles per liter of the composition volume, wherein the solubility enhancing composition comprises from about 4 percent to about 12 percent w/w of the total composition; propylene glycol having a concentration of about 25 percent to about 40 percent w/w of the composition; and citric acid having a concentration of about 5 to about 15 percent w/w of the total composition, renders the claim indefinite.  It is not clear if the concentration of sulfate ions, cationic component and hydrogen ions are intended to be per liter of the “composition” or of the “solubility enhancing aqueous composition.”  What is the difference between “composition” and “total composition”?  For example, the concentration of propylene glycol is claimed as a weight percentage of “the composition” while the concentration of citric acid is claimed as a weight percentage of the “total composition.”  For the purposes of examination, the sulfate ion, cationic component and hydrogen ion concentration is based on the volume of the solubility enhancing aqueous composition. The “total composition” is considered “the composition.”
The identical terms, in claims 26-30, are also considered indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Creasey et al. (US 2013/0315779) in view of Mani-López et al. (Organic acids as antimicrobials to control Salmonella in meat and poultry products”, Food Research International, 45, 2012, pp. 713-721).
Regarding claims 1 and 26-30, Creasey et al. disclose an aqueous, acidic composition comprising: (a) an aqueous solution comprising sulfuric acid and ammonium sulfate; (b) propylene glycol; and (c) copper sulfate ([0015]-[0021], [0024]/Examples 1. Control of Odors Associated with Chicken Renderings).  
Creasey et al. disclose the aqueous solution comprises 5% to 35% ammonium sulfate and 10% to 60% of high purity (i.e.  89% to about 99.9% purity) sulfuric acid.  Creasey et al. disclose that the aqueous composition is first formed as a concentrated solution and then diluted in water in a range of from 1:10 to 1:5000 and then additional components, e.g. propylene glycol are added (wherein the diluted composition comprises from about .02% to about 10% of the concentrated solution-  [0015]-[0019], [0021]).  The disclosure of Creasey et al. provides when the concentrated aqueous solution comprises 12% ammonium sulfate (g/L) and 50% sulfuric acid (ml/L), the aqueous composition would comprise about 10.3 moles per liter sulfate/ bisulfate ions, about 1.8 moles per liter of ammonium ions and about 18.8 moles per liter hydrogen ions.
Creasy et al. disclose the propylene glycol is added at 2 to 80 ml/L (i.e. 0.2 -8% v/v or approximately 0.2-8% w/w -[0021]). Given propylene glycol is simply a solvent in the aqueous composition of Creasey et al., the skilled artisan would have been motivated to adjust, in routine processing, the amount of propylene glycol in the aqueous composition to obtain the desired solubility of the active components while maintaining the sensory and functional properties.

Mani-López et al. teach citric acid is a known antimicrobial (p. 716/1.3.2 Citric acid and citrates).  Mani-López et al. teach citric acid is known to inhibit cells through metal chelation, in some instances resulting in enhanced pathogen inhibition versus the monocarboxylic acids like lactic acid (p. 716/1.3.2. Citric acid and citrates).  Mani-López et al. teach citric acid and its salts have demonstrated efficacy for pathogen control in both fresh and processed meat and poultry (p. 717/1.3.2. Citric acid and citrates).
Given Creasey et al. disclose an aqueous, acid composition useful for controlling bacterial growth on surfaces, since Mani-López et al. teach citric acid is known to inhibit pathogens and has demonstrated efficacy for pathogen control in processed meat, it would have been obvious to have added citric acid to the aqueous acid composition of Creasey et al. for its ability to inhibit pathogens associated with meat.  Moreover, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP §2144.06 I).  
The person of ordinary skill in the art would have adjusted, in routine processing, the amount of added citric acid to obtain the desired and effective control of bacterial growth with meat.
Specifically regarding claims 27-30, Creasey et al. disclose wherein the aqueous composition comprises a metal ion selected from the group consisting of  copper, zinc, magnesium, manganese, nickel, iron titanium and the noble metals, e.g. silver ([0005],[0015]).   Creasey et al. disclose wherein the metal ion is generally provided as a metal sulfate ([0015]).  
Here, the claimed amount of about 0.48% silver sulfate is considered to encompass a concentration of 0.5% as disclosed by Creasey et al.  In the case wherein the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.
Specifically, regarding claims 28 and 30, the recitation “[a] composition consisting of” does not exclude any element since the “solubility enhancing aqueous composition” component  comprises three components. The term “comprising” is open-ended and does not exclude additional unrecited elements.
Response to Arguments
Applicants’ arguments filed 3 August 2021 have been fully considered but they are not persuasive. 
The rejection of claims 1, 13-16, 18-21 and 23-25 under 35 U.S.C. 102 (a)(1) as being anticipated by Creasey et al. (US 2013/0315779) has been withdrawn in light of Applicants amendment filed 3 August 2021.  
With respect to the rejection of claims 2, 17 and 22 under 35 U.S.C. 103 as being unpatentable over Creasey et al. in view of Mani-Lopez et al. (Organic acids as antimicrobials to control Salmonella in meat and poultry products”, Food Research International, 45, 2012, pp. 713-721), Applicants explain the references are directed to compositions used for treating processed meat and poultry whereas the claimed compositions are used for water and feed, i.e. to be fed to live domestic animals.  
Note, as amended pending claims 1 and 26-30 are directed to compositions and are not limited by any specific intended use.

The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicants submit “that a reason for obviousness of the present claims, other than the recitation that some of the elements contained in the claimed invention exist in one of the cited references and that each of the cited references pertain to animals, albeit animal part rather than live animal water and feed, has not been provided.”
See rejection set forth above.  Creasey et al. clearly disclose each and every element of the claimed composition with the exception of citric acid.  Mani-Lopez et al. provides the motivation to add citric acid to the aqueous composition of Creasey et al..  Given Creasey et al. disclose an aqueous, acid composition useful for controlling bacterial growth on surfaces, since Mani-López et al. teach citric acid is known to inhibit pathogens and has demonstrated efficacy for pathogen control in processed meat, it would have been obvious to have added citric acid to the aqueous acid composition of Creasey et al. for its ability to inhibit pathogens associated with meat.  
Applicants argue “there has not been established a teaching, suggestion or motivation for Applicants to use the prior art cited elements in the manner in which they are used in the presently claimed invention.”
The claimed subject matter is directed to a generic composition.  There is no requirement that the composition be used in any particular manner.

Here, Creasey et al. disclose an aqueous composition comprising a concentrated solution having the components of the claimed solubility enhancing composition.  The aqueous solution of Creasey et al. comprises an amount of concentrated solution equivalent to the claimed concentration of solubility enhancing composition (see rejection under 35 U.S.C. 103 set forth above).
Applicants also submit “the higher concentration range of propylene glycol in the present claims compared to the concentration range for propylene glycol in Creasey et al. . . . provides different functionality.”  Applicants explain “[t]he higher concentration ranges for the propylene glycol element in the present claims improves taste and provides for better dispersion of minerals and other additives in animal feed and water.”
Here, the solubility or dispersion properties of propylene glycol are well known.  The skilled artisan would be motivated to adjust the concentration of propylene glycol in the composition of Creasey et al. merely to improve solubility.
Applicants submit “the concentration ranges of citric acid used in the present claims, about 5 to about 15 percent compared to the state citric acid concentration of 3 percent in Mani-López et al.., are also used for different functionalities.  
The disclosure of Mani-López et al. regarding the concentration of citric acid was not applied in the present invention.  Rather, Mani-López et al. teach citric acid is a known antimicrobial (p. 716/1.3.2 Citric acid and citrates) and is known to inhibit cells through metal chelation, in some instances resulting in enhanced pathogen inhibition versus the monocarboxylic acids like lactic acid (p. 716/1.3.2. Citric acid and citrates).  Mani-López et al. also teach citric acid and its salts have demonstrated efficacy for pathogen control in both fresh and processed meat and poultry (p. 717/1.3.2. Citric acid and citrates).  It is well within the knowledge of one of ordinary skill in the art to have discovered the optimal concentration to combine with a composition such as that of Creasey et al. to obtain desired pathogen control in meat and poultry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1796